UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WOODROW WILSON PREACELY, JR.,
                             Plaintiff,
                                                                           18-CV-4041 (CM)
                        -against-
                                                                                ORDER
 THE CITY OF NEW YORK/NYPD/NYCHA, et al.,
                             Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       By order dated and entered on February 8, 2019, the Court dismissed this pro se action,

and directed Plaintiff to show cause why the Court should not bar Plaintiff from filing any future

civil litigation in this Court in forma pauperis without the Court’s leave. On March 8, 2019,

Plaintiff filed a notice of appeal and a letter. (ECF Nos. 8 & 9.) In his letter, Plaintiff challenges

the Court’s dismissal of this action and requests that the Court “reinstate [his] complaint with a

Rule 19 hearing . . . and allow him leave to file his first amended complaint.” (ECF No. 9, at 26.)

Plaintiff’s appeal is pending. See Preacely v. City of New York, No. 19-602 (2d Cir.). The Court

construes Plaintiff’s letter as a motion seeking relief from the Court’s February 8, 2019 order of

dismissal under Rule 60(b) of the Federal Rules of Civil Procedure. For the reasons discussed

below, the Court denies the motion. 1




       1
         A party’s filing of a notice of appeal normally divests a district court of jurisdiction over
an action. See, e.g., Toliver v. Cnty. of Sullivan, 957 F.2d 47, 49 (2d Cir. 1992). But a district
court can deny a postjudgment motion while an appeal is pending. See Selletti v. Carey, 173 F.3d
104, 109 (2d Cir. 1999) (“The district court properly assumed that it had jurisdiction to deny the
motion [brought under Rule 59(a) and Rule 60(b)] during the pendency of an appeal.”)
(emphasis in original); Toliver, 957 F.2d at 49 (discussion in the context of a Rule 60(b) motion).
                                             DISCUSSION

          Under Rule 60(b), a party may seek relief from a district court’s order or judgment for the

following reasons:

               (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
               evidence that, with reasonable diligence, could not have been discovered in
               time to move for a new trial under Rule 59(b); (3) fraud (whether previously
               called intrinsic or extrinsic), misrepresentation, or other misconduct of an
               opposing party; (4) the judgment is void; (5) the judgment has been satisfied,
               released, or discharged; it is based on an earlier judgment that has been
               reversed or vacated; or applying it prospectively is no longer equitable; or
               (6) any other reason justifying relief.

Fed. R. Civ. P. 60(b).

          Even under a liberal interpretation of his motion, Plaintiff has failed to allege facts

demonstrating that any of the grounds listed in the first five clauses of Rule 60(b) apply.

Accordingly, to the extent that Plaintiff seeks relief under Rule 60(b)(1)-(5), the Court denies that

relief.

          “[A] Rule 60(b)(6) motion must be based upon some reason other than those stated in

clauses (1)-(5).” United Airlines, Inc. v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v.

Sec’y of HHS, 776 F.2d 1330, 1333 (6th Cir. 1985)) (alteration in original, internal quotation

marks omitted). A person seeking Rule 60(b)(6) relief must show both that his motion was filed

within a “reasonable time” and that “extraordinary circumstances [exist] to warrant relief.” Old

Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 59 (2d Cir. 2002) (internal

quotation marks and citation omitted).

          Plaintiff has failed to allege any facts demonstrating that extraordinary circumstances

exist to warrant relief under Rule 60(b)(6). See Ackermann v. United States, 340 U.S. 193, 199-

202 (1950). Thus, to the extent that Plaintiff seeks relief under Rule 60(b)(6), the Court denies

that relief.


                                                    2
                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court construes Plaintiff’s letter (ECF No. 9) as a motion seeking relief from the

Court’s February 8, 2019 order of dismissal under Rule 60(b) of the Federal Rules of Civil

Procedure. The Court denies the motion.

       The Clerk of Court is also directed to accept no further submissions from Plaintiff under

this docket number, except for papers directed to the United States Court of Appeals for the

Second Circuit.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is further directed to docket this order as a “written opinion” within

the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   April 25, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 3
